Citation Nr: 0105774	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-02 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the 0 percent disability evaluation assigned for 
the appellant's service-connected residuals of an abrasion to 
the left palm is appropriate.

2.  Whether the 0 percent disability evaluation assigned for 
the appellant's service-connected residuals of an abrasion to 
the right knee is appropriate.

3.  Whether the 0 percent disability evaluation assigned for 
the appellant's service-connected residuals of excision of an 
inclusion cyst, posterior to the right ear is appropriate.

4.  Entitlement to service connection for a skin rash.

5.  Entitlement to service connection for residuals of a left 
thumb injury.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for acute 
gastroenteritis.

9.  Entitlement to service connection for a sore on the penis 
and rectum, claimed as an ulcer condition.

10.  Entitlement to a 10 percent disability evaluation based 
upon multiple noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from February 1968 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted entitlement to service 
connection for abrasions to the left palm and right knee with 
separate evaluations of 0 percent disabling, effective May 
26, 1998, and entitlement to service connection for 
residuals, excision of inclusion cyst posterior to the right 
ear with an evaluation of 0 percent, effective May 26, 1998; 
and denied entitlement to service connection for a skin rash, 
a left thumb injury, hearing loss, tinnitus, acute 
gastroenteritis, a sore on the penis and rectum (claimed as 
an ulcer condition); and denied entitlement to a 10 percent 
evaluation based upon multiple, noncompensable, service-
connected disabilities.

FINDINGS OF FACT

1.  Medical evidence of record regarding the appellant's 
service-connected residuals of an abrasion to the left palm 
does not include scarring with ulceration, pain, or objective 
tenderness.

2.  Medical evidence of record regarding the appellant's 
service-connected residuals of an abrasion to the right knee 
does not include scarring with ulceration, pain, or objective 
tenderness.

3.  Medical evidence of record regarding the appellant's 
service-connected residuals of excision of an inclusion cyst, 
posterior to the right ear, does not include more than slight 
disfigurement, without ulceration, pain, or objective 
tenderness.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 0 percent for 
service-connected residuals of an abrasion to the left palm, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.118 Diagnostic Codes 7804, 7805 (2000). 

2.  The criteria for an evaluation in excess of 0 percent for 
service-connected residuals of an abrasion to the right knee, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.118 Diagnostic Codes 7804, 7805 (2000). 

3.  The criteria for an evaluation in excess of 0 percent for 
service-connected residuals of excision of an inclusion cyst 
posterior to the right ear, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.118 Diagnostic Codes 7800, 
7804, 7805 (2000). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether the 0 percent disability evaluation assigned for 
the appellant's service-connected residuals of an abrasion to 
the left palm is appropriate.

2.  Whether the 0 percent disability evaluation assigned for 
the appellant's service-connected residuals of an abrasion to 
the right knee is appropriate.

3.  Whether the 0 percent disability evaluation assigned for 
the appellant's service-connected residuals of excision of an 
inclusion cyst, posterior to the right ear is appropriate.

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(2000) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2000) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.

The Board also notes that it has characterized the issues on 
appeal in order to comply with the opinion by the Court in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
In that case, the Court held, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one for 
an '[i]ncreased evaluation for service[- ]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, No. 96-947, slip op. at 17, emphasis in the 
original.  The Court then indicated that "this distinction is 
not without importance in terms of VA adjudicative actions," 
and remanded the matter for the issuance of a statement of 
the case. Id.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
initial disability evaluations.  Consequently, the Board sees 
no prejudice to the veteran in characterizing the issues on 
appeal to properly reflect his disagreement with the initial 
disability evaluation assigned to his service-connected 
disabilities.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat.2096, 
___(2000) (to be codified as amended at 38 U.S.C.A. § 5107).  
This duty to assist includes the obligation to develop facts 
when the record before the Board is clearly inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 1 
Vet.App. 90 (1990).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, No. 
96-947, slip op. at 9.  In this case, the RO granted service 
connection for various disabilities and assigned 
noncompensable evaluations for each, effective May 26, 1998.

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The Board will first review the appellant's pertinent medical 
history regarding his claim for higher ratings.

Service medical records reveal that the appellant was treated 
for abrasions to his left palm and right knee following a 
fall in December 1971.  The areas were cleaned and dressings 
were applied.  Service medical records also reveal that an 
inclusion cyst was excised from behind the appellant's right 
ear in April 1968.

A VA examination was conducted in March 1999.  The appellant 
reported a history of a fall in service.  The examiner 
reported no visible scars on the appellant's left hand and 
noted no complaints of residuals.  There was no visible scar 
on his right knee and no related pain.  The examiner noted no 
residuals. The examiner also observed a well-healed scar at 
the posterior ear at the crease.  The appellant had no 
complaints, and the examiner diagnosed a well-healed scar of 
the posterior ear at the fold of the right ear with no 
residuals.

The schedular criteria for disfiguring scars of the head face 
or neck call for a 0 percent disability evaluation for slight 
disfiguration; a 10 percent disability rating is warranted for 
moderate disfiguration; a 30 percent disability rating is 
warranted for severe disfiguration, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles; and a 50 percent disability rating is warranted for 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118 Diagnostic Code 7800 (2000).

Superficial, poorly nourished scars with repeated ulceration, 
or superficial and tender scars which are painful on objective 
demonstration, warrant a 10 percent disability rating under 
the schedular criteria.  38 C.F.R. § 4.118 Diagnostic Codes 
7803, 7804 (2000).  

It must be noted that terms such as "slight", "moderate", 
and "severe" are not defined in VA regulations.  Rather than 
applying an inflexible formula, it is incumbent upon the Board 
to arrive at an equitable and just decision after having 
evaluated the evidence.  38 C.F.R. § 4.6 (2000).  It should 
also be noted that the use of terminology such as "severe" by 
VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding 
an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

The Board has reviewed the evidence dating from the time of 
the original claim and has determined that the preponderance 
of the evidence is against the appellant's claim for ratings 
greater than 0 percent for service-connected residuals of 
abrasions to the left palm and right knee.  There were no 
visible scars on his left palm or right knee at the time of 
his March 1999 VA examination.  He had no complaints, and no 
residuals were indicated.  In short, the appellant does not 
have superficial poorly nourished scars with repeated 
ulceration, or scars that are tender and painful on objective 
demonstration to warrant 10 percent disability evaluations.  

Regarding the appellant's claim for a rating higher than 0 
percent for service-connected residuals of excision of an 
inclusion cyst, posterior to the right ear, the preponderance 
of the evidence is likewise against his claim.  At the time of 
his March 1999 VA examination, the examiner observed that this 
scar was well-healed and located at the fold of his right ear 
with no residuals.  There is no indication of more than slight 
disfigurement warranting a 0 percent disability rating under 
Diagnostic Code 7800.  Further, the scar is not poorly 
nourished with repeated ulceration, nor is it tender and 
painful on objective demonstration to warrant a 10 percent 
evaluation under Diagnostic Codes 7003 and 7004.

Moreover, application of the extraschedular provision is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2000).  There 
is no objective evidence that the appellant's service-
connected disabilities present such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Under Secretary 
for Benefits or the Director Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet.App. 337 (1996).


ORDER

A 0 percent disability rating for the appellant's service-
connected residuals of an abrasion to the left palm is 
appropriate.

A 0 percent disability rating for the appellant's service-
connected residuals of an abrasion to the right knee is 
appropriate.

A 0 percent disability rating for the appellant's service-
connected residuals of excision of an inclusion cyst, 
posterior to the right ear is appropriate.

REMAND

4.  Entitlement to service connection for a skin rash.

5.  Entitlement to service connection for residuals of a left 
thumb injury.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection acute gastroenteritis.

9.  Entitlement to service connection for a sore on the penis 
and rectum, claimed as an ulcer condition.

10.  Entitlement to a 10 percent disability evaluation based 
upon multiple noncompensable service-connected disabilities.

Regarding the appellant's claims for service connection, the 
Board notes that there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand regarding 
the appellant's claim for entitlement to service connection 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board notes that the issue of entitlement a 10 percent 
disability evaluation based upon multiple noncompensable 
service-connected disabilities is inextricably intertwined 
with the issues of entitlement to service connection.  Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (the claims are so 
linked as to require simultaneous adjudication).

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



